                          United States District Court
                              District of Minnesota
                           Civil No. 18-2824 (DSD/BRT)

Catherine Dahlberg,

                    Plaintiff,

v.                                                      ORDER

Radisson Blu Mall of America,

                    Defendant.


     Catherine Dahlberg, Lot 2304, P.O. Box 17370, St. Paul, MN
     55117, plaintiff pro se.

     Alec J. Beck, Esq. and Ford & Harrison LLP, 150 South Fifth
     Street, Suite 3460, Minneapolis, MN 55402, counsel for
     defendant.


     This matter is before the court upon the motion for summary

judgment by defendant Radisson Blu Mall of America.             After a review

of the file, record, and proceedings herein, and for the following

reasons, the court grants the motion.



                                   BACKGROUND

     This employment dispute arises out of Radisson’s decision to

terminate    pro     se    plaintiff    Catherine    Dahlberg’s   employment.

Radisson    hired    Dahlberg    as    a   front   office   representative   on

September 7, 2016.         Dahlberg was responsible for checking guests

in and out of the hotel and fielding guest questions and comments.
     On October 12, 2016, a guest asked Dahlberg if she was from

China.     Dahlberg Dep. at 143:17-44:4.           Dahlberg felt that the

guest’s manner and tone were threatening.                Id. at 145:24-25.

Dahlberg told the guest that she was not comfortable answering the

question.     Beck Aff. Ex. 5 at 1.         The guest then asked where in

China    Dahlberg    was   from.     Id.;    Dahlberg   Dep.   at    158:20-21.

Dahlberg responded that she did not want to answer the question.

Beck Aff. Ex. 5.       The front desk supervisor, Tee Phan, observed

the exchange and noticed that the guest appeared to be shocked by

Dahlberg’s response.       Id.; Dahlberg Dep. at 159:15-19.          Phan then

asked Dahlberg to discuss the matter in her office.                  Phan Aff.

¶ 3; Dahlberg Dep. at 161:12-16.

     Dahlberg explained that she did not want to engage guests in

discussions about personal matters but felt she had been cordial

to the guest.       Beck Aff. Ex. 5 at 1.       Phan advised Dahlberg that

engaging in small talk is part of working in the hospitality

industry and that she needed to respond to guest questions in a

friendlier manner.         Id.     Phan offered to help Dahlberg craft

appropriate    responses     to    guest    questions   that   may    make   her

uncomfortable.      Id. at 2.      Phan felt that Dahlberg was defensive

during their meeting and that it was ultimately unproductive.

Id.; Phan Aff. ¶ 4.        Dahlberg returned to work after meeting with



                                       2
Phan and completed her shift.     Dahlberg Dep. at 171:8-11.    Phan

reported the incident to Liisa Soulak, director of guest services.

Phan Aff. ¶ 4.

     The following day, Dahlberg reported to work, but requested

the day off because she was still upset from the guest interaction

the previous day.   Dahlberg Dep. at 171:12-72:16; Kam Aff. ¶ 4.

Human resources director Jennifer Wroe provided Dahlberg with an

employee assistance number so she could set up counseling sessions

to work through her distress over the incident.    Dahlberg Dep. at

176:25-77:9; Beck Aff. Ex. 6 at 1.

     When Dahlberg reported to work on Friday, October 14, Wroe

asked her to meet in Wroe’s office.    Wroe Aff. ¶ 4; Dahlberg Dep.

at 95:19-96:14, 175:4-23.    The meeting did not go well.   Wroe and

Soulak, who was also present, were trying to determine whether

Dahlberg could return to her duties, but Dahlberg would not confirm

whether she was able to do so.    Wroe Aff. ¶ 4; Beck Aff. Ex. 6 at

1.   Dahlberg told them that the guest interaction on October 12

as “the most stressful ten seconds of her life.”    Wroe Aff. ¶ 4;

Beck Aff. Ex. 6 at 1; Dahlberg Dep. at 184:2-8.    She mimicked the

guest involved in the incident and, according to Wroe, became loud

and angry when doing so. 1   Wroe Aff. ¶ 5; Beck Aff. Ex. 6 at 1;



     1   Wroe’s account is corroborated by another employee in a

                                  3
Dahlberg Dep. at 186:13-87:5.       Dahlberg denies being upset but

admits telling Wroe and Soulak that if they wanted to see her loud

and aggressive, “she would show them.”          Dahlberg Dep. at 187:17-

20; Wroe Aff. ¶ 6.      She also said that she is not “soft spoken

like white people.”     Dahlberg Dep. at 188:11-13.

     Wroe    reported   that   Dahlberg   seemed    confused   and    acted

strangely during the meeting.     Wroe Aff. ¶¶ 4-6.     She took several

breaks, which did not seem to help.       Id.

     According to Dahlberg, Wroe was hostile towards her during

the meeting and told her that her “race is the reason” Wroe can

treat her “like that” and that she could “treat [Dahlberg] poorly

without consequences.”     Beck Aff. Ex. 2 at 8.      At her deposition,

however, Dahlberg admitted that Wroe “did not specifically use

that wording” or reference Dahlberg’s race or national origin.

Dahlberg Dep. at 188:18-93:22.      Dahlberg also admitted that Wroe

did not tell Dahlberg that she could treat her “poorly.”             Id. at

194:15-19.    Although Dahlberg alleges that “hotel managers called

[her] names and said all kinds of mean things about [her] national

origin,” Compl. at 7 ¶ 4, she could not recall any specific




nearby office who could hear that Dahlberg was distressed and
became concerned that security may need to be involved. Beck Aff.
Ex. 6 at 2.   She stationed herself outside of Wroe’s office in
case assistance was needed. Id.

                                    4
discriminatory statements.     Dahlberg Dep. at 203:1-09:23.

     Wroe ultimately offered Dahlberg the weekend off to regroup.

Wroe Aff. ¶ 6.      Dahlberg refused and left Wroe’s office.      Id.

Wroe then asked Scott Huston, the director of facilities, for

assistance. 2   Id.; Huston Aff. ¶¶ 1, 3.   Huston found Dahlberg in

the break room crying and brought her back to Wroe’s office to try

to calm her down.    Huston Aff. ¶ 4.   Huston told Dahlberg that she

needed to leave for the day.      Id.; Wroe Aff. ¶ 7.    According to

Dahlberg, however, Huston immediately fired her.        Dahlberg Dep.

at 214:3-6.     She said that he later told her to go home and let

the hotel know if she would be able to return to work.         Id. at

215:13-16:13.

     After being told she needed to go home, Dahlberg cried, used

numerous tissues to wipe her face, and threw the tissues on the

floor.   Wroe Aff. ¶ 7.   Dahlberg then announced that she could not

feel her hands or feet and that she was having trouble breathing.

Id. ¶ 8; Huston Aff. ¶ 5.   Huston alerted hotel security personnel,

who called the paramedics. 3     Huston Aff. ¶ 5.    The Bloomington



     2  As director of facilities, Huston oversaw the security,
engineering, and information technology departments at the hotel.
Huston Aff. ¶ 1.

     3  Dahlberg alleges that at some point Huston tried to knock
her down, but she testified that although he approached her
quickly, he stopped before he reached her.      Dahlberg Dep. at

                                   5
police and paramedics arrived a short time later and attempted to

escort Dahlberg from the hotel.       Id. ¶ 6.    Dahlberg refused to

leave the hotel for approximately two hours.      Id. ¶¶ 6-7.    At some

point, hotel security asked the police to issue a trespass order.

Id.   The police did so and ordered the paramedics to take Dahlberg

from the premises in the ambulance.      Id.     Dahlberg was taken to

Regions Hospital in St. Paul where she remained for 72 hours on a

psychiatric hold.   Dahlberg Dep. at 120:21-21:22.

      The following Monday, Dahlberg sent an email to Wroe asking

if she should return to work.   Beck Aff. Ex. 7 at 1-2.         Wroe and

Soulak called Dahlberg several times over the next few days to

discuss matters, but she did not answer the phone.      Id. at 1; Beck

Aff. Ex. 8.   Dahlberg sent an email stating that she preferred to

communicate by email.   Wroe Aff. ¶ 9; Beck Aff. Ex. 9.         Dahlberg

explained that did not want to call Wroe or Soulak because she

felt it was unsafe to speak with them.     Dahlberg Dep. at 129:19-

24.   She did not explain the reason for her safety concern.

      Dahlberg did not report to work the week after the incident,

despite having received an email from Radisson advising her of her




227:12-29:7. Given Dahlberg’s conflicting assertions, the absence
of any corroborating evidence, and the fact that Dahlberg has not
brought a claim for assault, the court will not consider this
allegation in assessing the case.

                                  6
shifts that week.    Id. at 127:13-28:6, 129:25-30:3.       On November

1, after not hearing from her for two weeks, Radisson terminated

Dahlberg effective October 26, 2016.         Beck Aff. Ex. 3.

     Dahlberg filed a charge of discrimination with the Minnesota

Department of Human Rights, which made a “no probable cause”

determination.    See id. Ex. 1 at 7.   She appealed and the decision

was affirmed.    Id. at 7-10.

     On October 2, 2018, Dahlberg filed this suit alleging that

Radisson discriminated and retaliated against her on the basis of

race and national origin, in violation of Title VII of the Civil

Rights Act of 1964.       She is seeking $3 million in damages.

Radisson now moves for summary judgment. 4



                                DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




     4  In addition to filing an opposition to the motion, Dahlberg
filed motions to dismiss Radisson’s motion. ECF Nos. 27, 40. The
court will construe Dahlberg’s motions as oppositions to
Radisson’s motion and will consider them accordingly.

                                    7
A fact is material only when its resolution affects the outcome of

the case.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).     A dispute is genuine if the evidence is such that it

could cause a reasonable jury to return a verdict for either party.

See id. at 252.

      On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.    The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.    Celotex, 477

U.S. at 324.    A party asserting that a genuine dispute exists -

or cannot exist - about a material fact must cite “particular parts

of materials in the record.”      Fed. R. Civ. P. 56(c)(1)(A).   If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.      Celotex, 477 U.S. at 322-23.

II.   Discrimination

      Under Title VII, an employer may not discharge or otherwise

discriminate against an employee because of her race or national

origin.     42 U.S.C. § 2000e–2(m).     Thus, in order to prevail,

Dahlberg must show that race and national origin played a part in



                                    8
Radisson’s decision to terminate her.

       A plaintiff in an employment action may survive a motion for

summary    judgment      through     direct    evidence     “indicating        unlawful

discrimination, that is, evidence showing a specific link between

the alleged discriminatory animus and the challenged decision,

sufficient to support a finding by a reasonable fact finder that

an     illegitimate      criterion       actually       motivated       the     adverse

employment action.”           Fields v. Shelter Mut. Ins. Co., 520 F.3d

859,    863     (8th     Cir.    2008).         Absent      direct        evidence     of

discrimination, a plaintiff may survive a motion for summary

judgment by creating an inference of unlawful discrimination under

the    burden-shifting        analysis       of McDonnell     Douglas         Corp.   v.

Green, 411 U.S. 792, 802–04 (1973).              Id. at 863-64.

       Here,    there    is     no    direct    evidence      of    discrimination.

Although      Dahlberg    initially     stated       that   Wroe    and      others   had

expressly disparaged her because she is Chinese, she has since

retracted      those    statements     and     has   provided      no   other    direct

evidence of discriminatory animus.               The court therefore turns to

whether       Dahlberg     has       raised     an     inference        of     unlawful

discrimination.

       Under McDonnell        Douglas, Dahlberg        must   first       establish     a

prima facie case of discrimination.              411 U.S. at 802.            To meet her



                                          9
burden, she must show the following: (1) that she is a member of

a   protected   class;       (2)   that     she    was    meeting    her    employer’s

legitimate job expectations; (3) that she suffered an adverse

employment    action;    and       (4)    that    similarly   situated       employees

outside the protected class were treated differently.                       Fields, 520

F.3d at 864. The burden then shifts to Radisson to articulate a

legitimate,     nondiscriminatory                reason     for       its     actions.

See Humphries v. Pulaski Cty. Special Sch. Dist., 580 F.3d 688,

692-93 (8th Cir. 2009).            If Radisson does so, Dahlberg then must

produce evidence demonstrating that Radisson’s reason is pretext

for unlawful discrimination.              See id. at 693.

      Although she is a member of a protected class and suffered an

adverse   employment     action,          Dahlberg      otherwise    has     failed    to

establish a prima facie case of discrimination.                   First, the record

establishes that she was not meeting Radisson’s legitimate job

expectations.     As     a    front       desk    representative,      Dahlberg       was

required to interact with hotel guests in a hospitable manner.

Her   guest   interaction         on   October     12    showed     that    she   needed

additional    training       to    meet    that    expectation.        Radisson       was

willing to train her further to help her succeed, but Dahlberg’s

subsequent conduct made it clear that she was unable to meet

Radisson’s expectations.               Even leaving the dramatic events of



                                           10
October 14 aside, Dahlberg’s unwillingness thereafter to speak to

Wroe or Soulak or to return to work left Radisson with little

choice but to terminate her.        Indeed, she effectively abandoned

her job.

     Second, Dahlberg has failed to establish that other similarly

situated employees outside of the protected class were treated

differently.     There is no indication in the record that non-

Chinese    employees   were   not   required   to   engage   guests   in   a

hospitable manner or were not terminated for failing to report to

work for two weeks.     Nor is there any indication that Dahlberg’s

ethnicity was a causal factor in her termination, despite her

subjective belief to the contrary.       Because the court is satisfied

that Dahlberg has failed to meet her burden, Radisson is entitled

to summary judgment on her discrimination claim.

III. Retaliation

     Dahlberg also asserts that Radisson terminated her because

she complained about the guest’s questions about her ethnicity on

October 12.     As with a claim of discrimination, in order to

establish a prima facie case of retaliation under Title VII,

Dahlberg must show that (1) she engaged in protected conduct, (2)

a reasonable employee would have found the challenged retaliatory

action materially adverse, and (3) there is a causal connection



                                    11
between the two.     Higgins v. Gonzales, 481 F.3d 578, 589 (8th Cir.

2007), abrogated     on     other       grounds   by Togerson       v.   City   of

Rochester, 643 F.3d 1031 (8th Cir. 2011) (en banc).

      Dahlberg has failed to meet her burden.               Even assuming her

October    12   complaint    about      the   guest   interaction    constitutes

protected conduct, Dahlberg cannot establish a causal connection

between that complaint and her termination.               As explained above,

Radisson    terminated      her   due    to   numerous   intervening      factors

unrelated to her complaint.             As a result, the retaliation claim

also fails as a matter of law.



                                  CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.    The motion for summary judgment [ECF No. 23] is granted;

and

      2.    The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 9, 2019

                                              s/David S. Doty
                                              David S. Doty, Judge
                                              United States District Court




                                         12
